UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7957



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VICTOR UNDERWOOD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-96-458-WMN; CA-03-101-WMN)


Submitted:   March 25, 2004                 Decided:   April 1, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Underwood, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Victor   Underwood   appeals     the    district      court’s    order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We   have   reviewed      the   record    and    find    no    reversible       error.*

Accordingly, we affirm on the reasoning of the district court. See

United States v. Underwood, Nos. CR-96-458-WMN; CA-03-101-WMN (D.

Md. Dec. 4, 2003).          We dispense with oral argument because the

facts     and    legal   contentions     are    adequately      presented    in    the

materials       before    the   court    and    argument      would   not   aid    the

decisional process.



                                                                            AFFIRMED




      *
      We note that Underwood’s claim pursuant to Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not cognizable on collateral
review. United States v. Sanders, 247 F.3d 139 (4th Cir. 2001).

                                        - 2 -